PER CURIAM:
R.C. Hilton Associates, Inc. requests a rehearing based on the contention that this court’s treatment of its claim for tortious interference with a business relationship, see 702 F.2d 907 (11th Cir.1983), is inconsistent with Florida law. In our earlier opinion we did not intend to imply that an enforceable contract between plaintiff and a third party is an essential element of a claim for tortious interference with a business relationship. Hilton’s claim fails because he did *1172not establish the existence of an advantageous relationship with Stan Musial and Biggie’s, Inc.
The petition for rehearing is DENIED.